Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 12, line 18 reads “a slot 420” and should read “a slot 134”
Appropriate correction is required.

Claim Objections
Claims 15 and 16 are objected to because of the following informalities:
claim 15 depends on claim 14, and claim 14 has been cancelled
claim 16 depends on claim 15, which depends on claim 14, and claim 14 has been cancelled
Appropriate correction is required. Please note that the examiner has interpreted claim 15 to depend on claim 12 for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Strope (US 7013626 B1) in view of Berrios (US 5653466 A) and Plas (US 6293077 B1).

Regarding Claim 1, Strope discloses a lawn care vehicle comprising: 
a vehicle frame (12); 
a mobility assembly (engine 14, wheels 18) operably coupled to the vehicle frame; 
an equipment frame (12a, b) operably coupled to the vehicle frame, wherein the equipment frame extends forward of the mobility assembly; 
a steering assembly (22) operably coupled to the mobility assembly to enable an operator positioned on the riding lawn care vehicle to provide steering control of the riding lawn care vehicle; 
a removable cutting deck (24) comprising a cutting blade, an attachment frame (brackets 56, 42), and a housing frame, wherein the housing frame is configured to support a housing inside which the cutting blade is housed, and wherein the attachment frame is configured to operably couple to the equipment frame to dock the cutting deck with the riding lawn care vehicle; and 
a height adjustment system comprising a lever (30), wherein the lever is operable by the operator positioned on the riding lawn care vehicle.
Strope does not disclose a riding lawn care vehicle.
In the same field of endeavor, Berrios discloses a walk behind mower that can be used in either walk-behind, standing, or seated modes (see Fig. 1-4). 
It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Strope with an operator riding mode, as disclosed by Berrios, as a way to increase operator comfort during use.
Strope is silent as to whether the mower deck can be disconnected from the vehicle.
In a similar mower, Plas discloses a mower deck (15) that can connected or disconnected from a riding lawn care vehicle (abstract). 
It would be obvious to one or ordinary skill in the art to provide the mower disclosed by Strope with a removable deck, as disclosed by Plas, to allow the mower deck to be easily repaired or replaced. 
Regarding Claim 2, Strope, in view of Berrios and Plas, discloses the riding lawn care vehicle of claim 1, wherein the height adjustment system comprises a height adjustment assembly comprising a first pivot arm (78) operably coupled to the riding lawn care vehicle, and a second pivot arm (66) operably coupled to the cutting deck, the first and second pivot arms being disposed proximate to each other during the attachment of the cutting deck without contact therebetween (when pedal 28 is depressed, 66 is pivoted rearwardly out of contact with 78).
Regarding Claim 3, Strope, in view of Berrios and Plas, discloses the riding lawn care vehicle of claim 2, wherein the lever moves over a first range to bring the first pivot arm into contact with the second pivot arm, and moves over a second range to move the second pivot arm via slidable contact of the second pivot arm with the first pivot arm (protrusion 90 on 66 slides along 78).
Regarding Claim 4, Strope, in view of Berrios and Plas, discloses the riding lawn care vehicle of claim 3, wherein the lever is operably coupled to the first pivot arm via a first cable (94) and wherein the second pivot arm is operably coupled to the housing via a second cable (70).
Regarding Claim 5, Strope, in view of Berrios and Plas, discloses the riding lawn care vehicle of claim 4, wherein the first pivot arm extends through a slot (guide plates, 82, 82 form a slot for cam wheel 80) in a guide rail of the equipment frame, wherein the second pivot arm comprises a sliding surface (90) disposed to face, but not contact, a contactor of the first pivot arm until the lever reaches the second range.
Regarding Claim 6, Strope, in view of Berrios and Plas, discloses the riding lawn care vehicle of claim 5, wherein the first pivot arm comprises a first lever (92a) and a second lever (92b) extending away from a pivot point (86), wherein the second pivot arm comprises a first lever (90) and a second lever (64a) extending away from a pivot point (62), wherein the contactor is disposed on the first lever of the first pivot arm and the first cable is operably coupled to the second lever of the first pivot arm, and wherein the sliding surface is disposed on the first lever of the second pivot arm and the second cable is operably coupled to the second lever of the second pivot arm.
Regarding Claim 11, Strope discloses a height adjustment system for adjusting a cutting deck height of a front mounted cutting deck of a riding lawn care vehicle, the system comprising: 
a lever operable (30) by an operator using the riding lawn care vehicle; and 
a height adjustment assembly that is alternately assembled and disassembled during attachment and removal of the cutting deck without any operator interaction other than positioning of the lever.
Strope does not disclose wherein the operator is seated.
In the same field of endeavor, Berrios discloses a walk behind mower that can be used in either walk-behind, standing, or seated modes (see Fig. 1-4). 
It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Strope with an operator riding mode, as disclosed by Berrios, as a way to increase operator comfort during use.
Strope is silent as to whether the mower deck can be disconnected from the vehicle.
In a similar mower, Plas discloses a mower deck (15) that can connected or disconnected from a riding lawn care vehicle (abstract). 
It would be obvious to one or ordinary skill in the art to provide the mower disclosed by Strope with a removable deck, as disclosed by Plas, to allow the mower deck to be easily repaired or replaced. 
Regarding Claim 12, Strope, in view of Berrios and Plas, discloses the system of claim 11, wherein the height adjustment assembly comprises a first pivot arm (78) operably coupled to the riding lawn care vehicle, and a second pivot arm (66) operably coupled to the cutting deck, the first and second pivot arms being disposed proximate to each other during the attachment of the cutting deck without contact therebetween (when pedal 28 is depressed, 66 is pivoted rearwardly out of contact with 78).
Regarding Claim 13, Strope, in view of Berrios and Plas, discloses the system of claim 12, wherein the lever moves over a first range to bring the first pivot arm into contact with the second pivot arm, and moves over a second range to move the second pivot arm via slidable contact of the second pivot arm with the first pivot arm (protrusion 90 on 66 slides along 78), and wherein the lever is operably coupled to the first pivot arm via a first cable (94) and wherein the second pivot arm is operably coupled to the housing via a second cable (70).
Regarding Claim 15, Strope, in view of Berrios and Plas, discloses the system of claim 12, wherein the first pivot arm extends through a slot (guide plates, 82, 82 form a slot for cam wheel 80) in a guide rail of an equipment frame of the riding lawn care vehicle to which an attachment frame of the cutting deck is removably mounted, wherein the second pivot arm comprises a sliding surface (90) disposed to face, but not contact, a contactor (92a) of the first pivot arm until the lever reaches the second range.
Regarding Claim 16, Strope, in view of Berrios and Plas, discloses the system of claim 15, wherein the first pivot arm comprises a first lever (92a) and a second lever (92b) extending away from a pivot point (86), wherein the second pivot arm comprises a first lever (90) and a second lever (64a) extending away from a pivot point (62), wherein the contactor is disposed on the first lever of the first pivot arm and the first cable is operably coupled to the second lever of the first pivot arm, and wherein the sliding surface is disposed on the first lever of the second pivot arm and the second cable is operably coupled to the second lever of the second pivot arm.



Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strope (US 7013626 B1) in view of Berrios (US 5653466 A) and Plas (US 6293077 B1), and further in view of Miller (US 3375645 A).

Regarding Claim 7, Strope, in view of Berrios and Plas, discloses the riding lawn care vehicle of claim 1, wherein the attachment frame is operably coupled to the housing frame via a coupling assembly (mounting members 34, 35, 48, 50 and chains 40, 54).
Strope does not disclose connection points between the attachment frame and the housing frame are disposed along a longitudinal centerline of the riding lawn care vehicle.
In a similar mower, Miller discloses a mower deck with a connection point (53) disposed along a longitudinal centerline of the mower that attaches a cross bar (48, extends between rails 43, 44) of the mower deck to an attachment frame of the mower.
It would be obvious to one of ordinary skill in the art to provide the mower deck disclosed by Strope with the cross bar, rails, and connection point disclosed by Miller as a way to allow the mower deck to pivot about a longitudinal axis and provide a more even cut.
Regarding Claim 8, Strope, in view of Berrios, Plas, and Miller, discloses the riding lawn care vehicle of claim 7, wherein the attachment frame is rigidly coupled to the equipment frame and the housing frame is rigidly coupled to wheels that contact the ground surface, and wherein the coupling assembly pivotally couples the housing to the attachment frame and the housing frame to enable the height of the cutting deck to be adjusted relative to the ground surface.
Regarding Claim 9, Strope, in view of Berrios, Plas, and Miller, discloses the riding lawn care vehicle of claim 8, wherein the housing is disposed at a variable position between the attachment frame and the housing frame to adjust the height of the cutting deck.
Regarding Claim 10, Strope, in view of Berrios, Plas, and Miller, discloses the riding lawn care vehicle of claim 7, wherein the connection points are disposed at center portions of a front cross bar that extends between front and rear portions, respectively, of the a first rail and a second rail of the attachment frame.
Miller does not disclose a rear cross bar. 
It has been held that the duplication of parts requires only routine skill in the art (MPEP.2144.04.VI.B).
It would be obvious to one of ordinary skill in the art to provide the mower deck with a second cross bar as a way to more securely attach the mower deck to the vehicle.
Regarding Claim 17, Strope, in view of Berrios and Plas, discloses the system of claim 11, wherein an attachment frame (56, 42) of the cutting deck is operably coupled to a housing frame that supports a housing of the cutting deck via a coupling assembly (34, 35, 48, 50, 40, 54).
 Strope does not disclose connection points between the attachment frame and the housing frame are disposed along a longitudinal centerline of the riding lawn care vehicle.
In a similar mower, Miller discloses a mower deck with a connection point (53) disposed along a longitudinal centerline of the mower that attaches a cross bar (48, extends between rails 43, 44) of the mower deck to an attachment frame of the mower.
It would be obvious to one of ordinary skill in the art to provide the mower deck disclosed by Strope with the cross bar, rails, and connection point disclosed by Miller as a way to allow the mower deck to pivot about a longitudinal axis and provide a more even cut.
Regarding Claim 18, Strope, in view of Berrios, Plas, and Miller, discloses the system of claim 17, wherein the attachment frame is rigidly coupled to an equipment frame of the riding lawn care vehicle and the housing frame is rigidly coupled to wheels that contact the ground surface, and wherein the coupling assembly pivotally couples the housing to the attachment frame and the housing frame to enable the height of the cutting deck to be adjusted relative to the ground surface.
Regarding Claim 19, Strope, in view of Berrios, Plas, and Miller, discloses the system of claim 18, wherein the housing is disposed at a variable position between the attachment frame and the housing frame to adjust the height of the cutting deck.
Regarding Claim 20, Strope, in view of Berrios, Plas, and Miller, discloses he system of claim 17, wherein the connection points are disposed at center portions of a front cross bar that extends between front and rear portions, respectively, of the a first rail and a second rail of the attachment frame.
Miller does not disclose a rear cross bar. 
It has been held that the duplication of parts requires only routine skill in the art (MPEP.2144.04.VI.B).
It would be obvious to one of ordinary skill in the art to provide the mower deck with a second cross bar as a way to more securely attach the mower deck to the vehicle.




Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Strope (US 7013626 B1) in view of Berrios (US 5653466 A)

Regarding Claim 21, Strope discloses a lawn care vehicle comprising: 
a vehicle frame (12); 
a mobility assembly (engine 14, wheels 18) operably coupled to the vehicle frame; 
an equipment frame (12a, b) operably coupled to the vehicle frame, wherein the equipment frame extends forward of the mobility assembly; 
a steering assembly (22) operably coupled to the mobility assembly to enable an operator positioned on the riding lawn care vehicle to provide steering control of the riding lawn care vehicle; 
a removable cutting deck (24) comprising a cutting blade, an attachment frame (74, 76), and a housing inside which the cutting blade is housed, wherein the attachment frame is configured to operably couple to the equipment frame to dock the cutting deck with the riding lawn care vehicle; and 
a height adjustment system (29) comprising a first portion and a second portion, wherein the first portion is operably coupled to the vehicle frame and comprises an operator control (30), a first cable (94), and a first pivot arm (78), and wherein the second portion is operably coupled to the cutting deck and comprises a second pivot arm (66) and a second cable (70), 
wherein the operator control is operable by the operator positioned on the riding lawn care vehicle, wherein the operator control is operably coupled to the first pivot arm via the first cable, and wherein the second pivot arm is operably coupled to the housing via the second cable, and 
wherein the operator control is configured to adjust the height of the cutting deck relative to the ground surface over which the riding lawn care vehicle operates by transferring force from the first cable to the second cable via the first pivot arm and the second pivot arm.
Strope does not disclose wherein the lawn care vehicle is a riding vehicle.
In the same field of endeavor, Berrios discloses a walk behind mower that can be used in either walk-behind, standing, or seated modes (see Fig. 1-4). 
It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Strope with an operator riding mode, as disclosed by Berrios, as a way to increase operator comfort during use.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/M.I.R./Examiner, Art Unit 3671